 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   ROBERTA GARCIA-GOOCH,                                     Case No. 1:19-cv-01268-EPG
11                             Plaintiff,                      ORDER TO SHOW CAUSE WHY CASE
                                                               SHOULD NOT BE DISMISSED FOR
12          v.                                                 FAILURE TO EFFECTUATE SERVICE OF
                                                               PROCESS
13   ANDREW SAUL, Commissioner of Social
     Security,                                                 14-DAY DEADLINE
14
                               Defendant.
15
16           Plaintiff, Roberta Garcia-Gooch, is proceeding pro se in this action for judicial review
17   of an unfavorable decision of the Commissioner of the Social Security Administration
18   regarding her application for Social Security Disability Insurance Benefits.
19           Under Rule 4(m) of the Federal Rules of Civil Procedure,
20           If a defendant is not served within 90 days after the complaint is filed, the
21           court—on motion or on its own after notice to the plaintiff—must dismiss the
             action without prejudice against that defendant or order that service be made
22           within a specified time. But if the plaintiff shows good cause for the failure, the
             court must extend the time for service for an appropriate period.
23
24   Fed. R. Civ. P. 4(m).

25           Plaintiff filed the complaint initiating this action on September 11, 2019. Summons was

26   issued on October 23, 2019.1 Significantly more than 90 days have passed since Plaintiff filed

27
             1
                The delay between the filing of the complaint and the issuance of the summons is due to Plaintiff’s
28   initial motion to proceed in forma pauperis (ECF No. 2), which the Court denied because it was incomplete (ECF

                                                           1
 1   her complaint and since the Court issued the summons. However, there is no indication that the
 2   defendant has been served in this case. Nor has Plaintiff requested more time to effectuate
 3   service or attempted to show good cause for the failure.
 4           Accordingly, Plaintiff IS ORDERED to show cause why this case should not be
 5   dismissed for failure to effectuate service in accordance with the 90-day time limit in Rule
 6   4(m). Plaintiff shall file a written show cause response within 14 days of this Order. If Plaintiff
 7   needs the assistance of the Court in effectuating service, Plaintiff should request such assistance
 8   in her show cause response.
 9
     IT IS SO ORDERED.
10
11
         Dated:      February 20, 2020                                  /s/
12                                                              UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     No. 3). Plaintiff filed a renewed application to proceed in forma pauperis on October 21, 2019 (ECF No. 4), which
28   the Court granted on October 23, 2019 (ECF No. 5), and issued summons that same day (ECF No. 6).

                                                            2
